*1203{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Ronnie Michael Tamburrino, Attorney Registration No. 0021594, last known address in Rock Creek, Ohio.{¶ 2} The court coming now to consider its order of December 7, 2016, wherein the court, pursuant to Gov.Bar R. V(12)(A)(3), suspended respondent from the practice of law for a period of one year, with the final six months stayed on conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(24).{¶ 3} Therefore, it is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.*986{¶ 4} It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).{¶ 5} For earlier case, see Disciplinary Counsel v. Tamburrino, 151 Ohio St.3d 148, 2016-Ohio-8014, 87 N.E.3d 158.